Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 23, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

  156823                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  FRED PAQUIN,                                                                                        Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                  SC: 156823
                                                                     COA: 334350
                                                                     Mackinac CC: 2015-007789-CZ
  CITY OF ST. IGNACE,
             Defendant-Appellee,
  and
  ATTORNEY GENERAL,
           Intervening Appellee.

  _________________________________________/

       On order of the Court, the application for leave to appeal the October 19, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the plaintiff’s holding elective office with and being employed
  by an Indian tribe constitutes “any elective office or position of employment in local,
  state, or federal government” under Const 1963, art 11, § 8. In addition to the brief, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellees shall file supplemental briefs within 21 days of being
  served with the appellant’s brief. The appellees shall also electronically file appendices,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. Replies, if
  any, must be filed by the appellant within 14 days of being served with the respective
  appellee’s brief. The parties should not submit mere restatements of their application
  papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 23, 2018
           t0516
                                                                                Clerk